Citation Nr: 0926369	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-24 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The appellant had active duty from March 1968 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The appellant testified at a videoconference hearing in 
February 2009; the undersigned Veterans Law Judge presided.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

At his hearing, the appellant stated for the first time that, 
following his separation from active service, he served with 
the New Jersey National Guard, with the 107th Security 
Police.  Although the RO has verified his active duty 
service, the record does not reflect that an attempt has been 
made specifically to verify his claimed National Guard 
service or, significantly, to obtain any medical records that 
were developed in conjunction with that service.  Because the 
appellant indicated that he joined the National Guard right 
after he was discharged from active duty, any such medical 
records would in fact be relevant to the question of 
presumptive service connection.  

VA's duty to assist includes obtaining any Government records 
of which it has constructive notice.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  The Board believes that that 
duty extends to National Guard records, as well.  

The appellant also testified that he was examined by a VA 
physician at the Philadelphia VA Medical Center within one 
year after his separation from active service, and that the 
physician told him that his "blood pressure wasn't that 
bad" to pursue a claim at that time.  No report of a VA 
examination in the 1970's is of record.  All available 
examination and treatment records beginning in August 1974 
should be requested from the Philadelphia VA Medical Center.  

Accordingly, prior to considering the issue on appeal, this 
case must be remanded for the following actions:

1.  Contact the New Jersey Adjutant 
General or other appropriate entity and 
request verification of the appellant's 
claimed service in the New Jersey 
National Guard beginning in August 1974.  
Request all available treatment and 
examination records, or copies thereof, 
developed in conjunction with any such 
service.  Associate with the claims file 
all records received.  

2.  Request all available examination and 
treatment records beginning in 
August 1974 from the Philadelphia VA 
Medical Center.  Associate with the 
claims file all records received.  

3.  Then readjudicate the appellant's 
application to reopen his claim.  If the 
claim is not granted to his satisfaction, 
provide him and his representative with a 
supplemental statement of the case and 
give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


